Title: From Benjamin Franklin to Samuel Johnson, 27 October 1753
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir
Philada. Oct. 27. 1753
I herewith send you Twelve of the Noetica’s. Ten are bound as you desired; which are all I have of that best Paper, the other two are more ordinary. I hope they will go safe to hand.
My sincere Respects to good Madam Johnson and your valuable Sons. With great Esteem and Regard, I am, Dear Sir, Your most humble Servant
B Franklin
 Addressed: To  The Revd. Dr Saml Johnson  at Stratford  Connecticut  With a Parcel
